Name: Commission Regulation (EEC) No 2503/93 of 10 September 1993 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 9 . 93 Official Journal of the European Communities No L 230/ 11 COMMISSION REGULATION (EEC) No 2503/93 of 10 September 1993 altering the export refunds on cereals and on wheat or rye flour, groats and meal Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (6) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 P), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the fourth subparagraph of Article 1 3 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EEC) No 2494/93 (J) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 2494/93 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Whereas export possibilities exist for a quantity of 200 000 tonnes of barley to certain destinations ; whereas the procedure laid down in Article 9 (4) of Commission Regulation (EEC) No 891 /89 (4), as last amended by Regu ­ lation (EEC) No 3570/92 (*), should be used ; whereas account should be taken of this when the refunds are fixed ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/93, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2494/93 are hereby altered as shown in the ! Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 11 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 229, 10. 5. 1993, p. 12. (4) OJ No L 94, 7. 4. 1989, p. 13 . n OT No L 362. 11 . 12. 1992. n. 51 . (6) OJ No L 387, 31 . 12. 1992, p . 1 . O OJ No L 108 , 1 . 5. 1993, p. 106. No L 230/ 12 Official Journal of the European Communities 11 . 9. 93 ANNEX to the Commission Regulation of 10 September 1993 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund (2) 0709 90 60 000   0712 90 19 000   1001 10 00 200   1001 10 00 400   1001 90 91 000 01 0 1001 90 99 000 04 45,00 05 17,00 08 18,00 02 15,00 1002 00 00 000 03 25,00 06 17,00 02 15,00 1003 00 10 000 08 62,00 02 0 1003 00 20 000 01 40,00 (4) 1003 00 80 000 04 25,00 02 15,00 1004 00 00 200   1004 00 00 400   1005 10 90 000   Product code Destination (') Amount of refund (2) 1005 90 00 000 04 75,00 07 15,00 02 0 1007 00 90 000   1008 20 00 000   1101 00 00 100 01 76,00 1101 00 00 130 01 72,00 1101 00 00 150 01 66,00 1101 00 00 170 01 61,00 1101 00 00 180 01 57,00 1101 00 00 190   1101 00 00 900   1102 10 00 500 01 76,00 1102 10 00 700   1102 10 00 900   1103 11 30200 01 65,00 (3) 1103 11 30 900   1103 11 50200 01 65,00 (3) 1103 11 50 400   1103 11 50 900   1103 11 90200 01 65,00 (3) 1103 11 90 800   (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein, 04 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 05 Egypt, Morocco and Tunisia, 06 Korea and Japan, 07 Zones I, III b), VIII a), Cuba and Hungary, 08 Algeria, 09 Yemen . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. (3) No refund is granted when this product contains compressed meal . (4) Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89 in respect of a quantity of 200 000 tonnes of barley destined for third countries . NB : The zones are those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7 . 1992, p. 20).